UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 28, 2013 MVP REIT, INC. (Exact name of registrant as specified in its charter) Maryland 333-180741 45-4963335 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8, SUITE 240 LAS VEGAS, NEVADA89148 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (702) 534-5577 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01 Completion of Acquisition or Disposition of Assets. On August 29, 2013, MVP REIT, Inc. (the “Company”) announced that it has formed three limited liability companies with Vestin Realty Mortgage I, Inc., a Maryland corporation (“VRM I”) and Vestin Realty Mortgage II, Inc., a Maryland corporation (“VRM II”) to acquire three parking facilities in a $5.8 million all cash acquisition.Two parking facilities are located in Memphis, TN and one parking facility is located in Kansas City, MO.The Company, VRM I and VRM II will hold a 5%, 44% and 51% interest, respectively in the limited liability companies. The limited liability companies will be jointly managed by MVP Realty Advisors, LLC and Vestin Mortgage, LLC. The Company has the right, at any time, with ten (10) days written notice, to purchase the VRM I and VRM II’s interest in the limited liability companies (the “Purchase Right”).The price for the Purchase Right shall be equal to VRM I and VRM II’s Capital Contribution plus a 7.5% annual cumulative return less any Distributions received by VRM I and VRM II. The acquisition for all three properties closed August 28, 2013.Two of the three parking facilities are located in downtown Memphis, TN. The Court Avenue lot is onapproximately one half-acre of paved land with 37 parking spaces and is surrounded by a number of businesses, including Autozone Park.The Poplar Avenue lot lies onapproximately an acre of land with 125 parking spaces. The site is within a short distance to the Shelby County Justice Center, Memphis City Hall and the County Election Commission.The third parking facility, located on Holmes Street in downtown Kansas City, MO, is on 1.10 acres of land and striped for approximately 300 parking spaces. The property is located near Kansas City’s City Hall, Kansas City Municipal Court and a number of other local government facilities. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MVP REIT, INC. Date:August 30, 2013 By /s/ Dustin Lewis Dustin Lewis Chief Financial Officer
